                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION

JEFFREY S. MEADOWS                                   )
                                                     )
              Plaintiff,                             )
                                                     )
                                                     )
v.                                                   )
                                                     )
NORTHROP GRUMMAN INNOVATION                          )
SYSTEMS, INC.,                                       )
                                                     )      Civil Action No. 7:19-cv-00394
BAE SYSTEMS, INC.,                                   )
                                                     )
                                                     )
and                                                  )
                                                     )
BAE SYSTEMS ORDNANCE                                 )
SYSTEMS, INC.,                                       )
                                                     )
                                                     )
              Defendants.

 PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANT BAE SYSTEMS,
 INC.’S AND BAE SYSTEMS ORDNANCE SYSTEMS, INC.’S MOTION TO DISMISS

       COMES NOW, Jeffrey S. Meadows (“Meadows”), by counsel, and files this Memorandum

in Opposition to Defendant BAE Systems, Inc.’s and BAE Systems Ordnance Systems, Inc.’s

Motion to Dismiss (“Motion”). Defendants BAE Systems, Inc. and BAE Systems Ordnance

Systems, Inc. (collectively, “BAE”), having removed this action from the Montgomery County

Circuit Court to this Court (See Notice of Removal, ECF No. 1), have also moved to dismiss

Meadows’ Amended Complaint (See Motion, ECF No. 5). BAE asserts that dismissal is required

pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure, on a number of

purported grounds. For the reasons that follow, BAE’s Motion should be denied in its entirety.

                           FACTS AND PROCEDURAL HISTORY

       This is an action for defamation, defamation per se, wrongful discharge, common law

conspiracy, and business conspiracy under Virginia Code § 18.2-500, related to Meadows’

                                               1

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 1 of 35 Pageid#: 1162
employment history with Defendants1 and Defendants’ improper actions following their

near-simultaneous discharge of Meadows’ employment with BAE and Orbital ATK, Inc. (“Orbital

ATK”), Defendant Northrup Grumman Innovation Systems, Inc.’s (“NGIS”). predecessor in

interest. The facts of this case are fully alleged in Meadows’ Amended Complaint2 and

summarized herein.

       In 2007, Meadows began working for Orbital ATK. (See Amended Complaint ¶ 10). As an

Orbital ATK employee, Meadows worked on, among other things, proposals related to the

operation, management, and modernization of facilities, and in various locations, including

Virginia, Australia, and Utah. (Id. at ¶¶ 11–13). Orbital ATK also allowed Meadows to work

remotely from his home in Montgomery County, Virginia, in exchange for remaining at Orbital

ATK when Meadows had desired to accept a job with BAE. (Id. at ¶¶ 17–20). Later, however,

Meadows decided to take a job with BAE, and informed both BAE and Orbital ATK of his

impending dual employment. (Id. at ¶¶ 24–26). As a BAE employee, Meadows either worked on

site at the Radford Army Ammunition Plant (“Arsenal”) or remotely from his home in

Montgomery County, Virginia. (Id. at ¶ 28).

       Independent of Meadows’ disclosures to BAE and Orbital ATK, BAE knew that Meadows

also worked for Orbital ATK because, on more than one occasion, Meadows’ supervisors at BAE

asked Meadows to provide confidential, proprietary Orbital ATK information for BAE’s own

benefit. (See id. at ¶¶ 39–52). For example, in 2016, Meadows’ supervisor at BAE, Michael Bate,

asked Meadows to provide an Orbital ATK acid facility modernization proposal, which Meadows



       1
          As explained herein, Meadows was employed by Defendant BAE Systems, Inc. through
its subsidiary, BAE Systems Ordnance Systems, Inc., and by Orbital ATK, Inc., the predecessor
in interest of Defendant Northrup Grumman Innovation Systems, Inc.
        2
          The Amended Complaint is attached to Defendants’ Notice of Removal. (See ECF No. 1,
Ex. A.).
                                              2

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 2 of 35 Pageid#: 1163
refused to do, a clear indication that BAE knew that Meadows was simultaneously employed by

Orbital ATK. (Id. at ¶¶ 41-42).

       Despite this prior knowledge, BAE discharged Meadows on June 23, 2017, by a letter that

Meadows received at his home in Montgomery County, Virginia, ostensibly for Meadows’

purported violation of BAE’s conflict of interest disclosure policy; the other ostensible reason was

Meadows’ purported violation of BAE’s timekeeping policy. (Id. at ¶ 56; Ex. B). This discharge

was preceded by Meadows’ being escorted out of the Arsenal, without explanation, on May 1,

2017, and BAE temporarily suspending Meadows. (Id. at ¶¶ 53–54).

       BAE’s discharge of Meadows was precipitated by Orbital ATK reporting to BAE that

Meadows had accepted a new, full-time position with Consolidated Nuclear Security, LLC

(“CNS”), a company affiliated with Orbital ATK. (Id. at ¶¶ 63–65). In fact, although Meadows

was considering that position, he ultimately did not accept it, motivating Orbital ATK to retaliate

against Meadows by informing BAE that he had. (Id.). In this way, Orbital ATK conspired with

BAE to have Meadows wrongfully discharged. BAE, however, had additional, independent

motives to discharge Meadows, particularly Meadows’ failure to provide BAE with confidential,

proprietary Orbital ATK documents. (See id. at ¶¶ 39–52, 160, 164).

       Defendants’ improper actions did not end with Meadows’ discharge, however. On July 25,

2017, BAE notified the Office of Inspector General of the Department of Defense (“DOD”), on its

own initiative, alleging that Meadows was employed by Orbital ATK while working for BAE

without BAE’s knowledge or permission, and that Meadows had mischarged his time related to

“non-work activities” while employed by BAE. (Id. at ¶ 71). Contrary to BAE’s characterization,3

this was not a mandatory disclosure because the allegations were false and a mere pretense for



       3
           (See, e.g., Notice of Removal, ECF No. 1, at ¶ 9).
                                                  3

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 3 of 35 Pageid#: 1164
BAE’s discharge of Meadows as retaliation for his failure to provide BAE with confidential,

proprietary Orbital ATK documents. Indeed, BAE’s communications to the DOD and Department

of Navy (“DON”). included several misrepresentations. (See id. at ¶¶ 78–83; Ex. E). Ultimately,

the DON determined that the evidence did not support BAE’s allegations. (Id. at ¶ 87; Ex. G).

        Based on these facts, and others alleged in the Amended Complaint, Meadows filed his

Complaint in the Montgomery County Circuit Court for defamation, defamation per se, wrongful

discharge, common law conspiracy, and business conspiracy under Virginia Code § 18.2-500, all

claims arising under Virginia law, on May 11, 2018. Prior to serving Defendants, Meadows

amended his Complaint and filed his Amended Complaint in the Montgomery County Circuit

Court on April 24, 2019. Subsequently, BAE filed, and NGIS consented to, a Notice of Removal,4

thereby removing this action from the Montgomery County Circuit Court to this Court. That same

day, BAE filed its Motion to Dismiss (ECF No. 5) and Memorandum in Support (ECF No. 6).




        4
           Attached to Defendants’ Notice of Removal as Exhibit B is the Declaration of Matt
Linkous. (See ECF No.1-2). Such declarations are permitted pursuant to 28 U.S.C. § 1746.
However, that statute provides that such declarations must be dated. See id. (“ . . . [S]uch matter
may . . . be supported . . by the unsworn declaration . . . in writing of such person which is
subscribed by him, as true under penalty of perjury, and dated, in substantially the following
form: . . . “I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true
and correct. Executed on (date). (Signature).”). The Declaration of Matt Linkous, however, does
not contain the “Executed on: (date)” language required by 28 U.S.C. § 1746. Accordingly, this
Court should not consider the Declaration of Matt Linkous in ruling upon Meadows’ Motion to
Remand, Defendants’ respective Motions to Dismiss (ECF Nos. 3 and 5), or any other matter. See,
e.g., Rivera v. Allstate Ins. Co., 140 F. Supp. 3d 722, 729 (N.D. Ill. 2015) (“The consequence of
the Rivera and Scheuneman declarations being undated. . . is that the declarations are not evidence
and thus will be disregarded on summary judgment.”); Globalaw Ltd. v. Carmon & Carmon Law
Office & Globalaw, Inc., 452 F. Supp. 2d 1, 28 n.11 (D.D.C. 2006) (noting that an undated affidavit
was “in violation of 28 U.S.C. § 1746”); Orr v. Orbis Corp., No. 1:07-CV-2653-TWT-SSC, 2010
U.S. Dist. LEXIS 86990, at *8 (N.D. Ga. July 30, 2010) (“Because the Simmons and Watson
Declarations are not dated or signed, the court will not consider them in addressing Defendants’
motion or Plaintiff’s response . . . .”).


                                                   4

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 4 of 35 Pageid#: 1165
                                          ARGUMENT5

       At the outset, Meadows must reassert that, for the reasons articulated in his

contemporaneously filed Motion to Remand and Memorandum in Support thereof, this Court lacks

subject-matter jurisdiction over this action, and must therefore remand this action back to the

Montgomery County Circuit Court from whence it was removed. It necessarily follows that this

Court cannot consider BAE’s Motion to Dismiss or any of the legal arguments presented therein.

Given the uncommon procedural posture of this case, however, Meadows has agreed to submit his

response to BAE’s Motion to Dismiss together with his Motion to Remand, so that this Court may

address any overlapping issues efficiently in the event it denies Meadows’ Motion to Remand.

Thus, the arguments presented below assume, for the purposes of this Memorandum only, that this

Court possesses subject-matter jurisdiction over this action.

       BAE’s Motion to Dismiss advances a number of arguments, none of which are meritorious:

       First, BAE asserts that it is immune from liability for all claims because it is entitled to

“derivative sovereign immunity”6 due to its status as a government contractor. BAE, however,



       5
          BAE has joined in and incorporated by reference Defendant NGIS’s Motion to Dismiss
(ECF No. 3) and Memorandum in Support thereof (ECF No. 4). To the extent this requires a
response from Meadows, Meadows relies upon the arguments and authorities presented in his
contemporaneously filed Memorandum in Opposition to Defendant Northrop Grumman
Innovation Systems, Inc.’s Motion to Dismiss.
        6
          So-called “derivative sovereign immunity” stems from the Supreme Court’s decision in
Yearsley v. W. A. Ross Constr. Co., 309 U.S. 18, 20-21 (1940), a case which held that agents of
the United States are also sometimes protected from liability for carrying out its will. See
Cunningham v. Gen. Dynamics Info. Tech., 888 F.3d 640, 643 (4th Cir. 2018) (discussing
Yearsley). However, the Supreme Court has never called the doctrine it developed in Yearsley
“derivative sovereign immunity”; indeed, even in its most recent decision affirming the Yearsley
doctrine, Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 666 (2016), the Supreme Court did not
adopt the phrase for itself, but only referenced its use by the parties and the lower court. See also
Adkisson v. Jacobs Eng'g Grp., Inc., 790 F.3d 641, 647 (6th Cir. 2015) (noting that Yearsley “does
not address sovereign immunity”). While for the purposes of this Memorandum Meadows will
refer to this doctrine as “derivative sovereign immunity,” as BAE has, the use of this label has no


                                                 5

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 5 of 35 Pageid#: 1166
extends the doctrine of derivative sovereign immunity beyond its proper scope, as none of BAE’s

tortious activities were done at the instruction of the federal government. Granting BAE derivative

sovereign immunity under the circumstances alleged by Meadows would essentially grant that

doctrine’s protection to any conduct of any government contractor, even if only tangentially related

to the contractor’s work for the United States. Accordingly, this argument must be rejected.

       Second, BAE asserts that Meadows’ claims for wrongful discharge and business

conspiracy are not cognizable under the federal enclave doctrine. Under the federal enclave

doctrine, certain land ceded by one of the several States to the United States becomes subject to

exclusive federal jurisdiction. Here, and in the Notice of Removal, BAE contends that the Arsenal

in Radford, Virginia, is a federal enclave, and that because Meadows’ employment with BAE

required Meadows, at times, to work at the Arsenal, all of his claims are subject to exclusive federal

jurisdiction, despite the fact that Meadows’ Amended Complaint, on its face, brings claims under

Virginia law. This argument fails, as an initial matter, because BAE has not shown that the Arsenal

or, more specifically, “Building 220,” where Meadows worked while on site at the Arsenal, 7 is a

federal enclave. More importantly, BAE has not shown that Meadows’ claims for wrongful

discharge and business conspiracy arose in the Arsenal at all.

       Third, BAE argues that Meadows’ allegations do not satisfy the elements for wrongful

discharge as articulated by the Supreme Court of Virginia in Bowman v. State Bank of Keysville,

229 Va. 534, 331 S.E.2d 797 (1985). On the contrary, Meadows’ claim for wrongful discharge is




bearing on Meadows’ position that so-called “derivative sovereign immunity” is not akin to the
jurisdictional doctrine of sovereign immunity.
        7
          BAE essentially argues that certain of Meadows’ claims arose in a federal enclave because
of Meadows’ work-related activities in “Building 220” of the Arsenal. (See Notice of Removal,
ECF No. 1). Thus, the only relevant question for the purposes of this action is whether “Building
220” of the Arsenal is located on a federal enclave.
                                                  6

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 6 of 35 Pageid#: 1167
the exemplary Bowman case. BAE’s termination of Meadows’ employment for Meadows’ refusal

to engage in unlawful acts amounting to corporate espionage was in clear violation of the

Commonwealth of Virginia’s laws and public policy. Therefore, this argument also fails.

       Fourth, and finally, BAE argues that Meadows’ conspiracy claims are not sufficiently pled.

With respect to common law conspiracy, BAE claims that Meadows has failed to plead underlying

tortuous or unlawful actions and an agreement to conspire. With respect to business conspiracy,

BAE asserts that Virginia Code § 18.2-499 does not apply to the injuries alleged by Meadows.

These arguments fail, however, because (1) BAE and Orbital ATK8 engaged in tortuous acts,

namely, those alleged in the other counts of the Amended Complaint; (2) the facts pled by

Meadows demonstrate coordinated, not merely “parallel,” actions on the part of BAE and Orbital

ATK; and (3) the plain language of Virginia Code §§ 18.2-499 and 18.2-500 provide a remedy for

the injuries suffered by Meadows.

       Accordingly, BAE’s Motion to Dismiss should be denied in its entirety.

I.     Legal Standard Under Rules 12(b)(1) and 12(b)(6)

       BAE brings its Motion to Dismiss under both Rule 12(b)(1) and Rule 12(b)(6) of the

Federal Rules of Civil Procedure.

       Federal Rule of Civil Procedure 12(b)(1) permits a defendant to seek dismissal based on

the court's lack of subject-matter jurisdiction over the action. “When a Rule 12(b)(1) motion

challenge is raised to the factual basis for subject-matter jurisdiction, the burden of proving

subject-matter jurisdiction is on the plaintiff.” Richmond, Fredericksburg & Potomac R.R. v.

United States, 945 F.2d 765, 768 (4th Cir. 1991). Generally, “[w]hen considering

a Rule 12(b)(1) motion to dismiss, a court assumes that all factual allegations in the complaint are



       8
           Recall that Orbital ATK is the predecessor in interest to Defendant NGIS.
                                                 7

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 7 of 35 Pageid#: 1168
true.” Falwell v. City of Lynchburg, 198 F. Supp. 2d 765, 771-72 (W.D. Va. 2002). But “in some

instances, if subject-matter jurisdiction turns on contested facts, the trial judge may be authorized

to review the evidence and resolve the dispute on her own. . . . If satisfaction of an essential

element of a claim is at issue, however, the jury is the proper trier of contested facts.” Arbaugh v.

Y & H Corp., 546 U.S. 500, 514 (2006); see also United States ex rel. Vuyyuru v. Jadhav, 555 F.3d

337, 348 (4th Cir. 2009) (“Unless ‘the jurisdictional facts are intertwined with the facts central

to the merits of the dispute,’ the district court may then go beyond the allegations of the complaint

and resolve the jurisdictional facts in dispute by considering evidence outside the pleadings, such

as affidavits.” (quoting Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982)) (emphasis added)).

Still, even when the Court “may consider evidence outside the pleadings,” the Court may consider

the plaintiff’s allegations as “evidence on the issue.” Id. When it does so, “[t]he district court

should apply the standard applicable to a motion for summary judgment,” and the “moving party

should prevail only if the material jurisdictional facts are not in dispute and the moving party is

entitled to prevail as a matter of law.” Id.

        On the other hand, a Rule 12(b)(6) motion tests the legal sufficiency of the complaint, see

Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008), and should be denied unless it appears

that plaintiff can prove no set of facts in support of his claims which would entitle him to relief.

See De Sole v. United States, 947 F.2d 1169, 1177 (4th Cir. 1991); Conley v. Gibson, 355 U.S. 41,

45-46 (1957). A court reviewing a complaint on a Rule 12(b)(6) motion must assume the veracity

of well-pleaded allegations and must construe factual allegations in favor of plaintiff. See Ashcroft

v. Iqbal, 556 U.S. 662 (2009); Randall v. United States, 30 F.3d 518, 522 (4th Cir. 1994). A court

must also mind the liberal pleading standards under Rule 8, which require only “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8. To survive



                                                 8

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 8 of 35 Pageid#: 1169
a Rule 12(b)(6) motion, “a complaint must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id.

II.     BAE Has Not Established That the Arsenal is a Federal Enclave; Even if the Arsenal
        is a Federal Enclave, Meadows’ Claims Did Not Arise Therein

        Meadows addresses the related issues of (1) whether the Arsenal is a federal enclave and

(2) whether Meadows claims arose in the Arsenal in his contemptuously filed Motion to Remand

and Memorandum in Support thereof. Meadows incorporates by reference the arguments and

authorities set forth in his contemptuously filed Motion to Remand and Memorandum in Support

thereof as if fully set forth in this Memorandum.

III.    BAE Cannot Avoid Liability Under the Doctrine of Derivative Sovereign Immunity

        BAE asserts that it is immune from liability for all claims because it is entitled to derivative

sovereign immunity due to its status as a government contractor. With respect to this argument,

BAE purports to bring its Motion to Dismiss under Rules 12(b)(1) of the Federal Rules of Civil

Procedure, for lack of subject-matter jurisdiction.9 In other words, BAE argues that its purported



        9
         BAE’s contention that Meadows must prove subject-matter jurisdiction should strike this
Court as odd, given that Meadows’ has contemporaneously filed his Motion to Remand, arguing
specifically that this Court does not have subject-matter jurisdiction because Meadows brings
claims under Virginia law. It appears as if BAE wants to have its cake and eat it too, asserting that
this Court has subject-matter jurisdiction in its Notice of Removal (ECF No. 1, at ¶ 12), while at
the same time asserting that this Court does not have subject-matter jurisdiction in its Motion to
Dismiss. Meadows recognizes that the doctrines of federal enclaves and derivative sovereign
immunity are not to be conflated. Nevertheless, the ultimate issue— subject-matter jurisdiction—
remains the same, and “[i]t is fundamental to the law that parties cannot take inconsistent
positions on the same basic issues.” Brainware, Inc. v. Scan-Optics, Ltd., Civil Action No.
3:11cv755, 2012 U.S. Dist. LEXIS 116009, at *12 (E.D. Va. Aug. 16, 2012). Accordingly,


                                                   9

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 9 of 35 Pageid#: 1170
derivative sovereign immunity is a jurisdictional matter, rather than a defense as to its liability.

       Meadows acknowledges that there is Fourth Circuit precedent for the proposition that

derivative sovereign immunity is a jurisdictional matter. See Cunningham v. Gen. Dynamics Info.

Tech., 888 F.3d 640, 649 (4th Cir. 2018), cert. denied, 139 S. Ct. 417, 2018 U.S. LEXIS 6423

(Oct. 29, 2018). However, as discussed further below, the Supreme Court of the United States has

never directly addressed whether derivative sovereign immunity is a jurisdictional matter;

Cunningham merely added to a circuit split on the issue. Furthermore, the Supreme Court cases of

Yearsley v. W. A. Ross Construction Co., 309 U.S. 18, 20-21 (1940), and its progeny, see, e.g.,

Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663 (2016), which created and expanded upon the

doctrine of derivative sovereign immunity, support the “defense” as opposed to “jurisdictional”

view of derivative sovereign immunity.

       Ultimately, however, whether BAE’s assertion of derivative sovereign immunity is

jurisdictional or viewed as a defense does not change the outcome—that BAE cannot avoid

liability for Meadows’ claims through derivative sovereign immunity. That is because, even if

derivative sovereign immunity is jurisdictional and properly brought under a 12(b)(1) Motion, the

jurisdictional facts are so intertwined with Meadows’ allegations that this Court must construe

Meadows’ allegations as true and not look outside the pleadings. See, e.g., Jadhav, 555 F.3d at

348 (“Unless ‘the jurisdictional facts are intertwined with the facts central to the merits of the

dispute,’ the district court may then go beyond the allegations of the complaint and resolve the

jurisdictional facts in dispute by considering evidence outside the pleadings, such as affidavits.”

(quoting Adams, 697 F.2d at 1219) (emphasis added)). Moreover, even if this Court looks outside



Meadows would make his position clear: he disputes both this Court’s subject-matter jurisdiction
and BAE’s reliance on derivative sovereign immunity to shield itself from liability.


                                                  10

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 10 of 35 Pageid#: 1171
the pleadings, it may still view Meadows’ allegations as evidence. See Richmond, Fredericksburg

& Potomac R.R., 945 F.2d at 768, supra. BAE, on the other hand, has not provided or even

referenced any evidence in support of its refutation of Meadows’ allegations. Thus, considering

all the evidence available to the Court at this early, pre-discovery stage, nothing supports BAE’s

assertion of derivative sovereign immunity and BAE’s Motion to Dismiss must be denied with

respect to that issue.

        Alternatively, should this Court rule against Meadows with respect to the issue of BAE’s

derivative sovereign immunity, this Court should allow the parties to engage in limited

jurisdictional discovery so that Meadows may fully and fairly contest BAE’s assertion. See

Cunningham, 888 F.3d at 650-51 (recognizing that “discovery may be appropriate before granting

a Rule 12(b)(1) motion to dismiss on this basis and noting that the district court allowed the parties

to participate “in 75 days of limited discovery on the applicability of Yearsley”).

        A.      Derivative Sovereign Immunity is a Defense, Not a Jurisdictional Matter

        “Under the concept of derivative sovereign immunity, stemming from the Supreme Court's

decision in Yearsley, 309 U.S. at 20-21, agents of the sovereign are also sometimes protected from

liability for carrying out the sovereign’s will.” Cunningham, 888 F.3d at 643. “[U]nder Yearsley,

a government contractor is not subject to suit if (1) the government authorized the contractor's

actions and (2) the government ‘validly conferred’ that authorization, meaning it acted within its

constitutional power.” Metzgar v. KBR, Inc. (In re KBR, Inc.), 744 F.3d 326, 342 (4th Cir.

2014) (citing Yearsley, 309 U.S. at 20-21) (emphasis added).

        In Cunningham, supra, the Fourth Circuit concluded for the first time “that

the Yearsley doctrine operates as a jurisdictional bar to suit and not as a merits defense to liability.”

Cunningham, 888 F.3d at 650. This reading of Yearsley, however, is inconsistent with the Yearsley



                                                   11

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 11 of 35 Pageid#: 1172
decision itself, which does not once discuss “sovereign immunity.” Rather, Yearsley discusses the

liability of a government contractor, language associated with a defense on the merits as opposed

to the jurisdictional doctrine of sovereign immunity. See, e.g., Yearsley, 309 U.S. at 21 (noting that

under certain circumstances “there is no liability on the part of the contractor for executing [the

United States’] will”). Both the Fifth and Sixth Circuits have recognized this aspect of Yearsley.

See, e.g., Adkisson v. Jacobs Eng’g Grp., Inc., 790 F.3d 641, 647 (6th Cir. 2015)

(“Yearsley immunity is . . . closer in nature to qualified immunity for private individuals under

government contract, which is an issue to be reviewed on the merits rather than for jurisdiction.”);

Ackerson v. Bean Dredging LLC, 589 F.3d 196, 208 (5th Cir. 2009) (“Based on the Supreme

Court’s actions in Yearsley, we hold that concluding Yearsley is applicable does not deny the court

of subject-matter jurisdiction.”). Accordingly, both the Fifth and Sixth Circuits properly treat an

assertion of derivative sovereign immunity as akin to a merits defense, and analyze a motion to

dismiss based on such an assertion under the Rule 12(b)(6) standard.

       Tellingly, in even its most recent decision in the Yearsley line of cases, the Supreme Court

has hesitated to use the phrase “derivative sovereign immunity,” suggesting, at least, that the Court

views the phrase “derivative sovereign immunity” as a mere label rather than speaking to the

substance of the doctrine. See generally Gomez, 136 S. Ct. 663 (using “derivative sovereign

immunity” or a similar phrase in only six instances, in quotation marks, and in reference to the

parties’ or the lower court’s use of the phrase). Indeed, the Court in Gomez came close to outright

rejecting the jurisdictional view of derivative sovereign immunity; though the petitioner in that

case “assert[ed] ‘derivative sovereign immunity,’” the Court rejected his argument, noting that

there was “no authority for the notion that private persons performing Government work acquire

the Government’s embracive immunity.” Id. at 672.



                                                 12

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 12 of 35 Pageid#: 1173
       There is good reason to treat derivative sovereign immunity as a defense, brought properly

under a 12(b)(6) Motion, rather than a jurisdictional issue, brought (as BAE has done here) under

a 12(b)(1) Motion. Unlike “the blanket immunity enjoyed by the sovereign,” id. at 666, the

immunity of a government contractor like BAE is not absolute and is instead dependent on a

number of factors, including whether the government authorized its actions, whether it violated

the government’s explicit instructions, and whether it violated federal law. See id. at 672; Metzgar,

744 F.3d at 342. Assessing a claim of derivative sovereign immunity thus requires a robust factual

record from which the court can analyze the applicability of the doctrine to the particular defendant

before it. Consequently, and in contrast to the purely legal doctrine of sovereign immunity, a court

is ill-equipped to address derivative sovereign immunity at the earliest stages of litigation, which

is typically when 12(b)(1) Motions are filed, as BAE has done here.

       For the foregoing reasons, BAE’s assertion of derivative sovereign immunity should be

analyzed under the standards of Rule 12(b)(6), not Rule 12(b)(1). In other words, this Court “must

assume the veracity of well-pleaded allegations and must construe factual allegations in favor of

plaintiff,” Randall v. United States, 30 F.3d at 522, in determining whether derivative sovereign

immunity shields BAE from liability for the claims alleged by Meadows. So viewed, it is clear that

BAE cannot benefit from derivative sovereign immunity in this action.

       B.      Even if Derivative Sovereign Immunity is a Jurisdictional Matter,
               Jurisdictional Facts Are Intertwined with the Merits of the Dispute;
               Therefore, this Court Must Accept Meadows’ Allegations as True

       BAE maintains that derivative sovereign immunity is a jurisdictional matter properly

brought under a Rule 12(b)(1) Motion to Dismiss. Therefore, BAE contends, this Court need not

accept the truth of Meadows’ allegations and may look to facts outside the pleadings, quoting

Mortensen v. First Fed. Sav. & Loan Assn, 549 F.2d 884, 891 (3d Cir. 1977), for the proposition



                                                 13

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 13 of 35 Pageid#: 1174
that “no presumptive truthfulness attaches to plaintiff’s allegations, and the existence of disputed

material facts will not preclude the trial court from evaluating for itself the merits of jurisdictional

claims.” But even if BAE’s derivative sovereign immunity defense is properly raised by a Rule

12(b)(1) Motion to Dismiss, this Court must still accept the truth of Meadows’ allegations because

in this case the “jurisdictional facts are intertwined with the facts central to the merits of the

dispute.” Jadhav, 555 F.3d at 348.

        As discussed in more detail below, BAE’s assertion of derivative sovereign immunity turns

on the falsity of Meadows’ allegations. In other words, BAE’s purported derivative sovereign

immunity hinges on “the facts central to the merits” of Meadows’ claims. When that is the case,

as it is here, the Court must accept the plaintiff’s allegations as true because to do otherwise would

essentially rob the jury of its fact-finding function by improperly (and prematurely) resolving a

factual dispute. As the Supreme Court observed in Arbaugh, supra, “[i]f satisfaction of an essential

element of a claim is at issue . . . the jury is the proper trier of contested facts.” 546 U.S. at 514.

        Therefore, whether ruling upon BAE’s Motion to Dismiss pursuant to Rule 12(b)(1) or

12(b)(6), this Court should accept Meadows’ allegations as true and not consider evidence outside

his pleadings.

        C.       Derivative Sovereign Immunity Does Not Bar Any of Meadows’ Claims
                 Against BAE

        “‘[G]overnment contractors obtain certain immunity in connection with work which they

do pursuant to their contractual undertakings with the United States.’ . . . That immunity, however,

unlike the sovereign’s, is not absolute.” Gomez, 136 S. Ct. at 672 (quoting Brady v. Roosevelt S.

S. Co., 317 U.S. 575, 583, 63 S. Ct. 425, 87 L. Ed. 471 (1943)). Rather, “under Yearsley, a

government contractor is not subject to suit if (1) the government authorized the contractor's

actions and (2) the government 'validly conferred' that authorization, meaning it acted within its

                                                   14

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 14 of 35 Pageid#: 1175
constitutional power.” Metzgar, 744 F.3d at 342 (citing Yearsley, 309 U.S. at 20-21) (emphasis

added). “[T]he contractor must adhere to the government’s instructions to enjoy derivative

sovereign immunity; staying within the thematic umbrella of the work that the government

authorized is not enough to render the contractor's activities ‘the act[s] of the government.’”

Id. at 345 (citing Yearsley, 309 U.S. at 22).

       Meadows does not dispute that BAE is a government contractor, at least as relevant to this

action. But that is not enough to confer upon it derivative sovereign immunity. See Gomez, 136 S.

Ct. at 666 (“We hold that the petitioner’s status as a Government contractor does not entitle it to

“derivative sovereign immunity,” i.e., the blanket immunity enjoyed by the sovereign.”). BAE

does not seem to disagree with that basic notion; rather, it argues that all of its actions were

undertaken pursuant to certain federal regulations applicable to it or otherwise at the direction of

the federal government. Thus, BAE reasons, it is immune from liability.

       BAE’s position regarding its purported derivative sovereign immunity enlarges the

doctrine beyond its proper scope. As demonstrated below, none of BAE’s tortious activities were

done at the instruction of the United States government. Granting BAE derivative sovereign

immunity under the circumstances alleged by Meadows would essentially grant that doctrine’s

protection to any conduct of any government contractor, even if only tangentially related to the

contractor’s work for the United States government. Accordingly, this argument must be rejected.

               1.      Derivative Sovereign Immunity Does Not Bar Meadows’ Claims of
                       Defamation and Defamation Per Se

       Counts I and II of Meadows’ Amended Complaint are for defamation and defamation per

se, respectively.10 Meadows’ defamation claims arise from (1) BAE’s initial July 25, 2017,



       10
         Because the same analysis for the purposes of BAE’s Motion to Dismiss applies to both
claims, Meadows will discuss these claims together as defamation.
                                                15

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 15 of 35 Pageid#: 1176
disclosure to the DOD and (2) certain statements made by BAE in follow-up email correspondence

to the DON in August and December of 2017. BAE contends that it is protected from any liability

stemming from these communications, citing, among other cases, Scharpenberg v. Carrington,

686 F. Supp. 2d 655 (E.D. Va. 2010), for the proposition that government contractors cannot be

held liable “for statements made in response to official government inquiries in a government

procurement fraud investigation concerning their dealings with the government.” Id. at 659 (citing

Mangold v. Analytic Services, 77 F.3d 1442, 1444 (4th Cir. 1996).

       The central flaw of BAE’s argument is that the cases it cites in support of immunity,

including the case it most heavily relies upon, Scharpenbeg, supra, dealt with responses to

investigations initiated by the government. None of the cases deal with facts similar to this case,

wherein BAE essentially launched the federal government’s investigation of Meadows—in which

Meadows, incidentally, was cleared of any wrongdoing—by submitting a disclosure to the DOD

containing false and defamatory statements. Whatever policy rationale exists for immunizing from

liability those who respond to government inquiries has no bearing when the private party speaks

to the government of its own volition and on its own initiative.

       BAE attempts to maneuver around this impediment by arguing that immunity “also applies

when government contractors, such as BAE, initiate and provide reports pursuant to mandatory

reporting obligations and federal regulations.” (Memorandum in Support, ECF No. 6, at 11). In

short, BAE contends its disclosure was mandatory pursuant to Federal Acquisition Regulations

(“FAR”) regulations, namely Section 52.203-13 of the FAR, “Contractor Code of Business Ethics

and   Conduct,”     which    provides    in   part    that   federal   contractors   “shall   timely

disclose . . . whenever . . . the Contractor has credible evidence that a principal, employee, agent,




                                                 16

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 16 of 35 Pageid#: 1177
or subcontractor of the Contractor has committed . . . [a] violation of Federal criminal law

involving fraud [or] conflict of interest.”11

       BAE cites no authority for the proposition that the United States could have “authorized”

BAE’s conduct, as required by Yearsley, supra, through generally applicable federal regulations.

Indeed, under Yearsley and its progeny, the government must explicitly authorize the acts which

form the basis of the claim against which the contractor asserts derivative sovereign immunity.

See, e.g., Yearsley, 309 U.S. at 20 (noting that the work for which the defendant could not be held

liable was “authorized and directed by the governmental officers”); Metzgar v. KBR, Inc. (In re

KBR, Inc.), 744 F.3d 326, 345 (4th Cir. 2014) (holding that the defendant “is entitled to derivative

sovereign immunity only if it adhered to the terms of its contract with the government”). BAE has

provided no evidence that the FAR regulations it relies upon were incorporated into any contract

it may have had with the United States; BAE does not even assert as much. Thus, BAE is not

entitled to derivative sovereign immunity for its defamatory statements.

       Even if the FAR regulations could serve as a basis for derivative sovereign immunity, they

simply do not apply to Meadows’ circumstances. BAE notified the DOD (and restated in its

communications to the DON) that Meadows had mischarged a number of hours and had failed to

disclose his dual-employment with Orbital ATK. These were, essentially, the same reasons BAE

had offered to Meadows’ in terminating his employment. (See Amended Complaint, ¶ 56). They

were, however, mere pretexts for discharging Meadows; BAE was well aware of and had

consented to Meadows’ dual-employment, and there was no basis for it to allege that Meadows

had overcharged any number of hours in his work for BAE. (See id. at ¶¶ 25 77, 79, 81, 83).




       11
          BAE also relies on Section 3.1003(a) of the FAR, “Contractor Requirements,” which
provides similar language.
                                                17

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 17 of 35 Pageid#: 1178
Because Meadows engaged in no criminal conduct involving fraud or conflict of interest, BAE

lacked any “credible evidence” of the same. Accordingly, its disclosure to the DOD was by no

means mandatory, precluding BAE’s assertion of derivative sovereign immunity.

          For these same reasons, the sole case cited by BAE that involved a government contractor

receiving immunity for communications it initiated, Becker v. Philco Corp., 372 F.2d 771 (4th Cir.

1967), is distinguished. There, the federal government’s agreement with the defendant corporation

required it to report “not only . . . actual but . . . [the] suspected compromise of classified

information.” Id. at 773. Here, by contrast, the FAR regulations relied upon by BAE require the

contractor to have “credible evidence” of the enumerated conduct. As Meadows has alleged, BAE

had no evidence, credible or otherwise, of Meadows’ violating any conflict-of-interest policy or

mischarging time when it made its statements to the DOD/DON. Indeed, the DON essentially

concluded the same when it terminated Meadows’ proposed debarment. (See Amended Complaint

Ex. G).

          BAE’s argument fails regardless of whether this Court accepts Meadows allegations as true

or considers evidence outside his pleadings. Under the under the latter approach, this Court may

still view Meadows’ allegations as evidence to be considered. See Richmond, Fredericksburg &

Potomac R.R., 945 F.2d at 768. Since BAE has provided no evidence aside from simply refuting

Meadows’ allegations, the only evidence before this Court is Meadows’ allegations. Furthermore,

BAE can “prevail only if the material jurisdictional facts are not in dispute and [it] is entitled to

prevail as a matter of law.” Id. Regardless of any evidence BAE may purport to have, credible or

otherwise, whether Meadows violated any conflict-of-interest or timekeeping policies are material

facts in this matter and, quite clearly, in dispute. Thus, it would be improper to dismiss Meadows’




                                                 18

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 18 of 35 Pageid#: 1179
defamation claims on the basis of derivative sovereign immunity.

               2.      Derivative Sovereign Immunity Does Not Bar Meadows’ Claim of
                       Wrongful Discharge

       Count III of Meadows’ Amended Complaint is for wrongful discharge pursuant to

Bowman v. State Bank of Keysville, 229 Va. 534, 331 S.E.2d 797 (1985). This claim arises from

BAE’s termination of Meadows’ employment, purportedly for Meadows’ supposed violation of

its conflict-of-interest and timekeeping policies but in actuality as retaliation for Meadows’ failure

to provide BAE with certain information belonging to Orbital ATK, which would have constituted

unlawful behavior on Meadows’ part. As with Meadows’ defamation claims, BAE contends that

it is protected from any liability under the doctrine of derivative sovereign immunity for

discharging Meadows because it was performing its purportedly delegated, federal function in

doing so. This argument likewise fails.

       In support of its argument, BAE relies upon just two authorities: The Code of Federal

Regulations and an unreported case, Butters v. Vance Int'l, No. 99-27-A, 1999 U.S. Dist. LEXIS

23721 (E.D. Va. July 30, 1999). Neither, however, adequately demonstrate that “the government

authorized [BAE’s] actions,” Metzgar, 744 F.3d at 342 (citing Yearsley, 309 U.S. at 20-21), in

terminating Meadows’ employment.

       The federal regulations cited by BAE provide:

       (b) Code of business ethics and conduct.
               (1) Within 30 days after contract award, unless the Contracting Officer
       establishes a longer time period, the Contractor shall -
                       (i) Have a written code of business ethics and conduct;
                       (ii) Make a copy of the code available to each employee engaged in
               performance of the contract.
               (2) The Contractor shall -
                       (i) Exercise due diligence to prevent and detect criminal conduct;
               and
                       (ii) Otherwise promote an organizational culture that encourages
               ethical conduct and a commitment to compliance with the law.

                                                 19

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 19 of 35 Pageid#: 1180
48 C.F.R. § 52.203-13(b)(1)-(2). BAE cites these regulations for the principle that they “requir[e]

contractors to have an enforce [sic] codes of conduct and ethics policies.”

       Again, BAE cites no authority for the proposition that the United States could have

“authorized” BAE’s conduct, as required by Yearsley, supra, through generally applicable federal

regulations like those found at 48 C.F.R. § 52.203-13(b)(1)-(2). Indeed, under Yearsley and its

progeny, the government must explicitly authorize the acts which form the basis of the claim

against which the contractor asserts derivative sovereign immunity. See, e.g., Yearsley, 309 U.S.

at 20 (noting that the work for which the defendant could not be held liable was “authorized and

directed by the governmental officers”); Metzgar v. KBR, Inc. (In re KBR, Inc.), 744 F.3d 326, 345

(4th Cir. 2014) (holding that the defendant “is entitled to derivative sovereign immunity only if it

adhered to the terms of its contract with the government”). BAE has provided no evidence that the

federal regulations it relies upon were incorporated into any contract it may have had with the

United States; BAE does not even assert as much. Thus, BAE is not entitled to derivative sovereign

immunity for its wrongful discharge of Meadows.

       However, even if the cited regulations could serve as a basis for derivative sovereign

immunity, they plainly say nothing regarding a contractor’s enforcement of codes of conduct and

ethics policies. Thus, the 48 C.F.R. § 52.203-13(b)(1)-(2) regulations cannot satisfy the Yearsley

requirement that the federal government authorized the contractor’s actions. That is because “the

contractor must adhere to the government’s instructions to enjoy derivative sovereign immunity;

staying within the thematic umbrella of the work that the government authorized is not enough to

render the contractor's activities ‘the act[s] of the government.’” Cunningham, 888 F.3d at 647

(citing Metzgar, 744 F.3d at 345). Furthermore, even if such instructions could be inferred from

these regulations, they still say nothing regarding the termination of employees. To the extent BAE

                                                20

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 20 of 35 Pageid#: 1181
would read into 48 C.F.R. § 52.203-13(b)(1)-(2) such a further inference, the connection between

these regulations and BAE’s termination of Meadows would be far too tenuous to satisfy the first

prong of Yearsley. Derivative sovereign immunity hinges not merely on being a government

contractor, but on the government’s actual authorization of the contractor’s actions.

       In any event, Meadows has alleged—and there is no evidence to the contrary—that he did

not, in fact, violate any of BAE’s codes of conduct or ethics policies. Thus, even if the federal

government had authorized BAE to discharge employees who violate BAE’s codes of conduct or

ethics policies, Meadows’ discharge was under wholly different circumstances.

       Butters is likewise of no help to BAE. In that case—which was brought under a motion for

summary judgment under Rule 56 and not a motion to dismiss under Rule 12—the defendant

terminated the plaintiff’s employment in contravention of California's Fair Employment and

Housing Act. Butters, 1999 U.S. Dist. LEXIS 23721 at *1-2. The plaintiff was a female security

agent employed by the defendant; the defendant, in turn, provided security for a royal from Saudi

Arabia. Id. at *2-3. When the defendant recommended the plaintiff for a certain position, the Saudi

officials denied the request on the sole basis of the plaintiff’s gender. Id. at *4. The Court

recognized, and no one disputed, that the Saudi officials were immune as sovereigns or agents

thereof, pursuant to the Foreign Sovereign Immunities Act. Id. at *5-7. The Court also held that

the defendant was immune, derivatively, because it was acting directly under the foreign

sovereign’s orders; indeed, it even disagreed with the Saudi officials’ decision. Id. at *10-11.

       In this case, by contrast, the United States—the sovereign from whom BAE’s immunity

purportedly derives—did not order BAE to discharge Meadows. Indeed, to the extent the United

States has had any involvement in Meadows’ employment with BAE at all, it has sided with him;

a far cry away from authorizing BAE’s conduct. (See Amended Complaint, Ex. G (terminating



                                                 21

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 21 of 35 Pageid#: 1182
Meadows’ proposed debarment)). If it is BAE’s position that the United States has authorized it to

discharge those who violate its rules regarding conflicts of interest and timekeeping, then there is

still no basis for dismissing Meadow’s wrongful discharge claim. BAE can “prevail only if the

material jurisdictional facts are not in dispute and [it] is entitled to prevail as a matter of law.” Id.

Regardless of any evidence BAE may purport to have, credible or otherwise, whether Meadows

violated any conflict-of-interest or timekeeping policies are material facts in this matter and, quite

clearly, in dispute. Thus, it would be improper to dismiss Meadows’ wrongful discharge claim on

the basis of derivative sovereign immunity.

                3.      Derivative Sovereign Immunity Does Not Bar Meadows’ Claims of
                        Conspiracy and Business Conspiracy Because

        Counts IV and V of Meadows’ Amended Complaint are for common law conspiracy and

business conspiracy pursuant to Virginia Code § 18.2-500.12 Meadows’ conspiracy claims arise

from BAE and Orbital ATK conspiring to discharge Meadows from his respective employment

with each company on false “conflict of interest” grounds. (See Amended Complaint ¶ 175). These

false grounds also later served, in part, as the basis for BAE’s defamatory communications to the

DOD and DON. BAE once again contends that it is protected from any liability: “BAE is entitled

to derivative sovereign immunity when reporting Meadows for fraud, conflict of interest and/or

overbilling, and when acting to enforce its conflict of interest policy because all such conduct was

delegate [sic] from the federal government to BAE.” (Memorandum in Support, ECF No. 6, at 18).

        For the reasons discussed above, BAE is not entitled to derivative sovereign immunity for

its defamatory statements or termination of Meadows’ employment. As with Meadows’ other

claims, BAE’s argument fails regardless of whether this Court accepts Meadows allegations as



         Because the same analysis for the purposes of BAE’s Motion to Dismiss applies to both
        12

claims, Meadows will discuss these claims together as conspiracy.
                                                   22

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 22 of 35 Pageid#: 1183
true or considers evidence outside his pleadings. Under the latter approach, this Court may still

view Meadows’ allegations as evidence to be considered. See Richmond, Fredericksburg &

Potomac R.R., 945 F.2d at 768. Meadows alleges, in part, that he did not commit any fraud, conflict

of interest violation, or overbilling, and that, moreover, BAE was aware of these facts at all relevant

times. Since BAE has provided no evidence aside from simply refuting Meadows’ allegations, the

only evidence before this Court is Meadows’ allegations. Furthermore, BAE can “prevail only if

the material jurisdictional facts are not in dispute and [it] is entitled to prevail as a matter of law.”

Id. Regardless of any evidence BAE may purport to have, credible or otherwise, whether Meadows

violated any conflict-of-interest or timekeeping policies are material facts in this matter and, quite

clearly, in dispute. Thus, it would be improper to dismiss Meadows’ defamation claims on the

basis of derivative sovereign immunity.

                4.      Conclusion as to Derivative Sovereign Immunity

        As the foregoing demonstrates, BAE is not entitled to derivative sovereign immunity

because (1) it has not shown that the United States authorized its actions, and (2) the authorities it

contends show that its actions were authorized are, as a matter of law, insufficient. Furthermore,

BAE’s argument with respect to derivative sovereign immunity puts the cart before the horse.

Consistent with its own arguments and authorities, BAE may, if at all, only be entitled to derivative

sovereign immunity if it was required by the federal government to take the actions that it did (i.e.,

conspire with Orbital ATK, make the statements it made to the DOD/DON, and terminate

Meadows); BAE was only, if at all, required to do so if both (1) Meadows’ allegations prove false

and (2) BAE’s own prove true. At this early stage, BAE has not, and indeed cannot, make such a

showing. Accordingly, this Court should deny BAE’s Motion to Dismiss insofar as it asserts

derivative sovereign immunity for any of Meadows’ claims.



                                                   23

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 23 of 35 Pageid#: 1184
IV.    Meadows Claims for Wrongful Discharge and Business Conspiracy in Violation of
       Virginia Code § 18.2-500 Are Not Preempted Under the Federal Enclave Doctrine

       BAE contends that Meadows’ claims of wrongful discharge (Count III) and business

conspiracy (Count V) are preempted by the federal enclave doctrine because those claims arose in

the Arsenal, a purported federal enclave, and did not exist as causes of action in Virginia at the

time the United States purportedly acquired exclusive jurisdiction over the Arsenal—or, more

specifically, “Building 220,” where Meadows’ worked while on site at the Arsenal. However, as

set forth in his contemptuously filed Motion to Remand and Memorandum in Support thereof,

which is incorporated by reference as if fully set forth in this Memorandum, BAE has not shown

that the Arsenal was a federal enclave at any time relevant to this action. Moreover, Meadows’

claims of wrongful discharge and business conspiracy did not arise in the Arsenal; therefore, they

are not preempted. Accordingly, BAE’s basis for dismissing Meadows’ claims of wrongful

discharge and business conspiracy must be rejected.

V.     Meadows Claim for Wrongful Discharge is Proper Under Bowman

       Count III of Meadows’ Amended Complaint is for wrongful discharge pursuant to

Bowman v. State Bank of Keysville, 229 Va. 534, 331 S.E.2d 797 (1985). This claim arises from

BAE’s termination of Meadows’ employment, purportedly for Meadows’ supposed violation of

its conflict-of-interest and timekeeping policies but in actuality as retaliation for Meadows’ failure

to provide BAE with certain information belonging to Orbital ATK, which would have constituted

unlawful behavior on Meadows’ part. As alleged in the Amended Complaint, on three separate

occasions, employees and/or agents of BAE directed Meadows to retrieve or otherwise utilize

Orbital ATK’s proprietary information, which Meadows had access to as a result of his fully

disclosed concurrent employment with Orbital ATK. (See Amended Complaint, ¶¶ 151-155).

Meadows refused, however, as such conduct would have been violative of criminal laws and public

                                                 24

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 24 of 35 Pageid#: 1185
policies prohibiting corporate espionage, including but not limited to the Virginia Uniform Trade

Secrets Act (“VUTSA”), Virginia Code § 59.1-336, et seq; the Virginia Computer Crimes Act

(“VCCA”), Virginia Code § 18.2-152.1, et seq.; and the Economic Espionage statute, 18 U.S.C. §

1831. (See id. at ¶¶ 156-159).

       In Bowman, the Supreme Court of Virginia recognized a common law cause of action for

wrongful discharge, creating an exception to the employment-at-will doctrine that permeates

Virginia employment law. “Bowman . . . and its progeny have identified three types of

exceptions.” McClosky v. Warren Co. Dep't of Soc. Servs., 81 Va. Cir. 35, 36 (Cir. Ct. 2010).

       The first involves rights created by statute; this was the exception that Bowman itself dealt

with. In Bowman, a corporation’s board of directors demanded that employees vote in accordance

with their wishes, but two employees refused and were subsequently discharged. The Court found

that this termination was indeed wrongful, resulting in liability for the employer, because under

former Virginia Code § 13.1-32 (now § 13.1-662) a stockholder was entitled to vote as he or she

wished. Importantly, “former Code § 13.1-32 did not expressly state a public policy,” but the Court

“concluded that the statute embodied the public policy that a stockholder's right to vote shall be

exercised free of duress and intimidation by corporate management.” Mitchem v. Counts, 259 Va.

179, 189, 523 S.E.2d 246, 252 (2000).

       The second exception occurs when there is a public policy “expressed in the statute and

the employee was clearly a member of that class of persons directly entitled to the protection

enunciated by the public policy.” Rowan v. Tractor Supply Company, 263 Va. 209, 214, 559

S.E.2d 709, 711 (2002). While the public policy may be explicitly expressed, “‘[l]aws that do not

expressly state a public policy, but were enacted to protect the property rights, personal freedoms,

health, safety, or welfare of the general public, may support a wrongful discharge claim if they



                                                25

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 25 of 35 Pageid#: 1186
further an underlying, established public policy that is violated by the discharge from

employment.’” McFarland v. Va. Ret. Servs. of Chesterfield, L.L.C., 477 F. Supp. 2d 727, 735

(E.D. Va. 2007) (quoting Mitchem, 259 Va. at 189, 523 S.E.2d at 251).

       The third exception occurs “where the discharge was based on the employee's refusal to

engage in a criminal act.” Id. “Although criminal statutes do not contain explicit statements of

public policy, the protection of the general public from lawless acts is an unquestioned policy

underlying such statutes.” Id. The reasoning for this exception is fairly straightforward: “the

General Assembly did not intend that the employment-at-will doctrine . . . serve as a shield for

employers who seek to force their employees, under the threat of discharge, to engage in criminal

activity.” Mitchem, 259 Va. at 190, 523 S.E.2d at 252.

       BAE maintains that none these exceptions apply to Meadows, arguing that federal law

cannot serve as the basis for a Bowman wrongful discharge claim, and that the VUTSA and VCAA

confer no rights, express no public policy, and do not include relevant criminal penalties. For the

reasons discussed below, these arguments must be rejected.

       A.      Federal Criminal Statutes Can Serve as the Basis for a Bowman Claim

       BAE cites several cases for the proposition that a Bowman claim “must find root in a state

statute” and “cannot have its genesis in an act of Congress.” Storey v. Patient First Corp., 207 F.

Supp. 2d 431, 450-51 (E.D. Va. 2002) (quoting McCarthy v. Texas Instruments, Inc., 999 F. Supp.

823, 829 (E.D. Va. 1998)). However, the Supreme Court of Virginia itself has never articulated

such a rule; indeed, as Virginia’s state courts have recognized, “no language in . . . [the] Supreme

Court opinions limited the applicable public policies to those underlying state, rather

than federal statutes.” McBroom v. DynCorp, 38 Va. Cir. 109, 111 (Fairfax Cnty. 1995). “To reach




                                                26

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 26 of 35 Pageid#: 1187
inconsistent results when the policy underlies state rather than federal public policies is to establish

distinctions without a real difference.” Id.13

       Furthermore, the cases relied upon by BAE all involved Bowman claims of the first and

second varieties. But the Economic Espionage statute, 18 U.S.C. § 1831, is a criminal statute,

thereby placing any Bowman claim based on the refusal to engage in the conduct it prohibits in the

third category. The purpose of the criminal statute exception to Virginia’s at-will employment

doctrine is to protect “the general public from lawless acts.” Rowan, 263 Va. at 214, 559 S.E.2d at

711. That purpose applies in full force regardless of whether the underlying criminal statute is state

or federal law. Indeed, providing a remedy to a person discharged for his or her refusal to engage

in criminal conduct prohibited by federal law is not only consistent with Bowman and its progeny,

but demanded by the reasoning of that line of cases. Accordingly, the Espionage Act can serve as

the underlying public policy for a Bowman claim of wrongful discharge.

       Finally, for the reasons set forth in his contemptuously filed Motion to Remand and

Memorandum in Support thereof, which is incorporated by reference as if fully set forth in this

Memorandum, BAE has not shown that the Arsenal was a federal enclave at any time relevant to

this action. Thus, contrary to BAE’s argument, the VUTSA and VCCA are not “federalized

claims.”




       13
           Subsequent to the circuit court’s decision in McBroom, the Supreme Court of Virginia
decided Lawrence Chrysler Plymouth Corp. v. Brooks, 251 Va. 9, 465 S.E.2d 806 (1996). In that
case, the Court noted in dicta that the plaintiff did “not have a cause of action for wrongful
discharge because he [was] unable to identify any Virginia statute establishing a public policy.”
Id. at 98-99, 465 S.E.2d at 809. However, the plaintiff in Brooks did not attempt to rely on federal
law. Accordingly, whether federal law may serve as the basis for any kind of Bowman claim
remains an issue undecided by the Supreme Court of Virginia.
                                                  27

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 27 of 35 Pageid#: 1188
       B.      The VUPSA Can Serve as the Basis for a Bowman Claim

       The VUPSA prohibits the misappropriation of trade secrets. Misappropriation is defined

by the VUPSA as follows:

       1. Acquisition of a trade secret of another by a person who knows or has reason to
       know that the trade secret was acquired by improper means; or
       2. Disclosure or use of a trade secret of another without express or implied consent
       by a person who
               a. Used improper means to acquire knowledge of the trade secret; or
               b. At the time of disclosure or use, knew or had reason to know that his
       knowledge of the trade secret was
                       (1) Derived from or through a person who had utilized improper
               means to acquire it;
                       (2) Acquired under circumstances giving rise to a duty to maintain
               its secrecy or limit its use;
                       (3) Derived from or through a person who owed a duty to the person
               seeking relief to maintain its secrecy or limit its use; or
                       (4) Acquired by accident or mistake.

Va. Code § 59.1-336. Thus, the VUPSA prohibits both the acquisition and improper disclosure of

trade secrets. Violations of the VUPSA can result in injunctive relief and damages. See Va. Code

§§ 59.1-337, 59.1-338.

       The VUPSA embodies Virginia’s public policy protecting trade secrets from intellectual

theft. Although such a policy is not explicitly stated in the statute, as a law protecting property

rights the VUPSA can serve as the basis for a Bowman claim. See Mitchem, 259 Va. at 189, 523

S.E.2d at 251. Further, while the VUPSA provides remedies to the owners of trade secrets, its

broad definition of misappropriation places Meadows within the class of persons entitled to the

protection the public policy embodied by the VUPSA, as the VUPSA prohibits persons, including

corporations, from acquiring trade secrets of another through a third party. Accordingly, the

VUPSA can serve as the underlying public policy for a Bowman claim of wrongful discharge.




                                                28

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 28 of 35 Pageid#: 1189
       C.     The VCCA Can Serve as the Basis for a Bowman Claim

       The VCAA defines a number of computer crimes, see Va. Code § 18.2-152.2, and provides

penalties for, among other things, computer fraud:

       Any person who uses a computer or computer network, without authority and:
               1. Obtains property or services by false pretenses;
               2. Embezzles or commits larceny; or
               3. Converts the property of another;
       is guilty of the crime of computer fraud.

Va. Code § 18.2-152.3. Contrary to BAE’s argument, Meadows’ allegations establish that, if he

were to comply with his BAE superiors’ requests regarding Orbital ATK’s proprietary

information, he would have likely been guilty of at least this section of the VCAA. For example,

Meadows’ BAE supervisor, Michael Bate, request through electronic correspondence that

Meadows provide an Orbital ATK acid facility modernization proposal. (See Amended Complaint,

¶¶ 40, 152). If Meadows had complied, he would have used a computer to covert Orbital ATK’s

property and may have only obtained that property under false pretenses. See DTM Research,

L.L.C. v. AT&T Corp., 245 F.3d 327, 332 (4th Cir. 2001) (noting that “trade secrets are

considered property for various analyses” and that “one ‘owns’ a trade secret when one knows of

it, as long as it remains a secret”). Accordingly, the VCCA can serve as the underlying public

policy for a Bowman claim of wrongful discharge.

       D.     Conclusion as to Wrongful Discharge

       For the above-stated reasons, Meadows’ wrongful discharge claim is proper and consistent

with the principles articulated in Bowman, supra, and its progeny. Therefore, this Court should

deny BAE’s Motion to Dismiss with respect to Meadows’ wrongful discharge claim.




                                               29

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 29 of 35 Pageid#: 1190
VI.    Meadows Has Sufficiently Pled the Elements of Conspiracy and Business Conspiracy
       in Violation of Virginia Code § 18.2-500, and He Has Pled Both Claims Consistent
       with Federal Pleading Standards

       Counts IV and V of Meadows’ Amended Complaint are for common law conspiracy and

business conspiracy pursuant to Virginia Code § 18.2-500.14 These claims arise from BAE and

Orbital ATK conspiring to discharge Meadows from his respective employment with each

company on false “conflict of interest” grounds. (See Amended Complaint ¶ 175). These false

grounds later served, in part, as the basis for BAE’s defamatory communications to the DOD and

DON. Meadows suffered a number of injuries as a result of this conspiracy, including those to his

reputation, trade, business, and profession.

       A.      The Plain Language of Virginia Code § 18.2-500 Supports Meadows’ Claim
               for Business Conspiracy

       Virginia Code § 18.2-499 provides that

       [a]ny two or more persons who combine, associate, agree, mutually undertake or
       concert together for the purpose of (i) willfully and maliciously injuring another in
       his reputation, trade, business or profession by any means whatever or (ii) willfully
       and maliciously compelling another to do or perform any act against his will, or
       preventing or hindering another from doing or performing any lawful act, shall be
       jointly and severally guilty of a Class 1 misdemeanor. Such punishment shall be in
       addition to any civil relief recoverable under § 18.2-500.

And, pursuant to Virginia Code§ 18.2-500,

       [a]ny person who shall be injured in his reputation, trade, business or profession by
       reason of a violation of § 18.2-499, may sue therefor and recover three-fold the
       damages by him sustained, and the costs of suit, including a reasonable fee to
       plaintiff's counsel, and without limiting the generality of the term, "damages" shall
       include loss of profits.

       BAE cites cases for the proposition that the injuries described in Virginia Code § only

apply when the malicious conduct is focused on one’s business. See, e.g., Andrews v. Ring, 266



       14
         Because the same analysis for the purposes of removal and remand applies to both
claims, Meadows will discuss these claims together as conspiracy.
                                                30

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 30 of 35 Pageid#: 1191
Va. 311, 319 (2003). Meadows acknowledges Andrews and the federal cases that have cited it, but

maintains that the plain language of the statute addresses “reputation, trade, business or

profession.” Va. Code § 18.2-499 (emphasis added). The Amended Complaint alleges how BAE

and Orbital ATK’s conspiracy damaged Meadows’ in his reputation, trade, and profession, in that

as a result of defamation and the termination of his employment with both BAE and Orbital ATK,

Meadows (1) was unable to accept certain employment offers during the pendency of debarment

proceedings; and (2) is still unable to accept certain employment offers due to Orbital ATK’s

placing of negative and false comments regarding Meadows in the Joint Personnel Adjudication

System. (See Amended Complaint, ¶¶ 91-92). In short, the fact that BAE and Orbital ATK’s

conspiracy damaged Meadows’ professional reputation puts such conduct squarely within the plain

language of Virginia Code §§ 18.2-499 and 18.2-500.

        B.      Meadows’ Conspiracy Claims Satisfy the Liberal Rule 12(b)(6) Pleading
                Standard

        “A civil conspiracy is a combination of two or more persons, by some concerted action, to

accomplish some criminal or unlawful purpose, or to accomplish some purpose, not in itself

criminal or unlawful, by criminal or unlawful means.” Hechler Chevrolet, Inc. v. Gen. Motors

Corp., 230 Va. 396, 402, 337 S.E.2d 744, 748 (1985). Torts, of course, may constitute the unlawful

purpose element of a conspiracy claim. See, e.g., Dunlap v. Cottman Transmission Sys., LLC, 287

Va. 207, 215, 754 S.E.2d 313, 317 (2014) (noting that “actions for common law civil conspiracy

and statutory business conspiracy lie only if a plaintiff sustains damages as a result of an act that

is itself wrongful or tortious”).

        BAE seeks dismissal of Meadows’ conspiracy claims on the basis that Meadows does not

allege that BAE and Orbital ATK conspired to do any unlawful acts. However, as the arguments

above demonstrate, Meadows’ has sufficiently alleged a claim for wrongful discharge; thus, when

                                                 31

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 31 of 35 Pageid#: 1192
BAE terminated Meadows as a result, in part, of its conspiracy with Orbital ATK, BAE and Orbital

ATK accomplished Meadows’ wrongful discharge.

       In addition, the defamation that resulted from BAE and Orbital ATK’s conspiracy serves

as an independent basis for Meadows’ conspiracy claims. As the arguments above demonstrate,

Meadows’ has sufficiently alleged a claim for defamation against BAE, for which it can be held

liable notwithstanding its unsupported assertion of derivative sovereign immunity. Further, it is

immaterial that Meadows did not bring a claim for defamation against Orbital ATK (or, more

precisely, NGIS), as under Virginia law, “while there must be proof of the underlying tort, the

plaintiff is not required to plead a separate count, or be awarded a recovery, for

the underlying tort.” Lance v. Wells Fargo Bank, N.A., 99 Va. Cir. 115, 124 (Chesapeake 2018);

see also Witcher v. Reid, 70 Va. Cir. 415, 418 (Norfolk City 2006) (“In Commercial Business

Systems [v. Halifax Corp., 253 Va. 292, 300, 484 S.E.2d 892, 896 (1997)], the Supreme Court of

Virginia Court stated that ‘without proof of the underlying tort, there can be no conspiracy to

commit that tort.’ . . . Therefore, the viability of the conspiracy claim does not rest on pleading or

collecting on the underlying tort claim but on showing that the underlying elements of that claim

are present.” (emphasis added)). BAE’s argument to the contrary is without merit.

       Lastly, BAE argues that Meadows’ has failed to allege an agreement between BAE and

Orbital ATK. BAE correctly notes that parallel conduct, by itself, cannot constitute a conspiratorial

agreement. See, e.g., Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007) (“Without more,

parallel conduct does not suggest conspiracy . . . .” (emphasis added)). By the same token, parallel

conduct can suffice when “accompanied by ‘plus factors.’ While the Supreme Court has not

recounted a list of plus factors, numerous plus factors, such as ‘motive to conspire,’ ‘opportunity

to conspire,’ ‘high level of interfirm communications,’ irrational acts or acts contrary to a



                                                 32

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 32 of 35 Pageid#: 1193
defendant's economic interest, but rational if the alleged agreement existed, and departure from

normal business practices, have been considered by other circuits.” Merck-Medco Managed Care,

LLC v. Rite Aid Corp., No. 98-2847, 1999 U.S. App. LEXIS 21487, at *26 (4th Cir. Sep. 7, 1999).

        Contrary to BAE’s contention that Meadows has merely alleged “parallel conduct,”

Meadows alleges a number of facts signifying an agreement between BAE and Orbital ATK. For

instance, there were interfirm communications in that Orbital ATK contacted BAE to discuss

Meadows’ dual-employment shortly before Meadows was terminated by Orbital ATK and

escorted off-site by BAE, a prelude to his eventual termination by BAE. (See Amended Complaint,

¶¶ 53-56, 63-64). In addition, both BAE and Orbital ATK had independent motives to conspire

against Meadows, namely Meadows’ refusal to engage in corporate espionage and Meadows’

refusal to take the job at Orbital ATK’s affiliate, CNS. (See id. at ¶¶ 39-52, 58-70). These, coupled

with Meadows’ other allegations, such as the parallel conduct of BAE and Orbital ATK

terminating Meadows, sufficiently allege an agreement between BAE and Orbital ATK under the

Rule 12(b)(6) standard.

        C.      Conclusion as to Conspiracy

        For the above-stated reasons, Meadows’ conspiracy claims are sufficiently plead.

Accordingly, this Court should deny BAE’s Motion to Dismiss with respect to Meadows’

conspiracy claims.

                                         CONCLUSION

        For the foregoing reasons, Plaintiff Jeffrey S. Meadows respectfully requests that this Court

deny Defendant BAE Systems, Inc.’s and BAE Systems Ordnance Systems, Inc.’s Motion to

Dismiss in its entirety.




                                                 33

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 33 of 35 Pageid#: 1194
                                          Respectfully submitted,

                                          JEFFREY S. MEADOWS

                                          By: /s/Daniel J. Martin
                                                         Of Counsel

John R. Thomas, Jr. (VSB #75510)
Hafemann Magee & Thomas, LLC
11 Franklin Road, SW
P.O. Box 8877
Roanoke, Virginia 24014
(540) 759-1660 (telephone)
(843) 645-6530 (facsimile)
jt@fed-lit.com

John P. Fishwick, Jr. (VSB #23285)
Monica L. Mroz (VSB #65766)
Carrol M. Ching, Esquire (VSB #68031)
Daniel J. Martin (VSB #92387)
Fishwick & Associates PLC
30 Franklin Road, Suite 700
Roanoke, Virginia 24011
(540) 345-5890 (telephone).
(540) 345-5789 (facsimile).
John.fishwick@fishwickandassociates.com
Monica.mroz@fishwickandassociates.com
Carrol.Ching@fishwickandassociates.com
Daniel.martin@fishwickandassociates.com
Counsel for Plaintiff




                                            34

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 34 of 35 Pageid#: 1195
                                   CERTIFICATE OF SERVICE

          I hereby certify that on July 26, 2019, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will send a notification of such filing to all counsel of

record.


                                                 By:     /s/Daniel J. Martin
                                                         Daniel J. Martin (VSB #92387)
                                                         Fishwick & Associates PLC
                                                         30 Franklin Road, Suite 700
                                                         Roanoke, Virginia 24011
                                                         (540) 345-5890 (telephone).
                                                         (540) 345-5789 (facsimile).
                                                         Daniel.martin@fishwickandassociates.com




                                                   35

Case 7:19-cv-00394-MFU Document 22 Filed 07/26/19 Page 35 of 35 Pageid#: 1196
